DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Metalorganic chemical vapor phase deposition apparatus comprising a bubbler with a first supply section leading to a reactor, a first, second, and third mass flow controller, and a pressure sensor 

Claim Interpretation
The 35 U.S.C. 112(f) interpretations of claim 1 is withdrawn in view of applicants’ arguments.  An “exhaust gas system” is interpreted as any apparatus, system, or device capable of receiving exhaust gas while a “control unit” is interpreted as any apparatus, system, or device capable of controlling the recited first, second, and third mass flow controllers.  

Claim Rejections - 35 USC § 112
Except as noted below, the previous 35 U.S.C. 112(b) rejections of claims 1-7 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites a “third mass flow controller that is in series with the first mass flow controller and the second mass flow controller.”  However, Fig. 1 of the instant application shows that the third mass flow controller (F3) is in parallel with the first (F1) and second (F2) mass flow controllers.  Accordingly, the specification as originally filed does not provide support for the newly added claim limitation.  Dependent claims 2-10 are similarly rejected due to their dependence on claim 1. 
New claim 12 depends from claim 11 and recites that “the first supply section is connected to the exhaust gas system through a fourth mass flow controller downstream after the connection to the third supply section and ahead of the third mass flow controller.”  However, the limitations in claim 11 refer to the embodiment in Fig. 3 which does not include a fourth mass flow controller (F4) while claim 12 refers to the embodiment in Fig. 2 which includes a fourth mass flow controller (F4).  The specification as originally filed does not appear to teach or suggest embodiments which include a combination of Figs. 2 and 3.  Accordingly, the limitations recited in claim 12 are not supported by the specification as originally filed.  Dependent claim 13 is similarly rejected due to its dependence on claim 12.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations “the gas source” in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-10 are similarly rejected due to their dependence on claim 1. 
As amended, claim 1 recites, inter alia, a “third mass flow controller that is in series with the first mass flow controller and the second mass flow controller, and that is located downstream after the connection to the outlet of the bubbler, after the connection to the third supply section.”  However, claim 1 recites that the carrier gas source is connected to an inlet of the bubbler (22) through a first mass flow controller (F1) via a second supply section (Z2) and the carrier gas source is connected to the first supply section (Z1) through a second mass flow controller (F2) via a third supply section (Z3).  It is unclear how the third mass flow controller (F3) can be connected in series with both the first mass flow controller (F1) and the second mass flow controller (F2) when the first (F1) and second (F2) mass flow controllers are located on separate supply lines (Z2) and (Z3), respectively.  Stated in other words it is physically impossible for the first (F1) and second (F2) mass flow controllers to simultaneously be arranged in parallel and in series with the third mass flow controller (F3).  Since the metes and bounds of patent protection sought cannot be readily determined, claim 1 is therefore considered to be indefinite.  Dependent claims 2-10 are similarly rejected due to their dependence on claim 1.  
Claim 11 recites the limitations “the gas source” and “the mass flow controllers” in l. 20 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 12-19 are similarly rejected due to their dependence on claim 11. 

Allowable Subject Matter
Claims 11 and 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, disclose, or reasonably suggest a metalorganic chemical vapor phase deposition apparatus comprising a first gas source system, a reactor, an exhaust gas system, and a control unit, wherein the first gas source system has a carrier gas source, a bubbler with an organometallic starting compound, and a first supply section leading to the reactor either direct or through a first control valve, wherein the first supply section has, parallel to a line that contains a third mass flow controller and no pressure controller, a line section with a pressure controller and no mass flow controller, wherein either the line section that contains the third mass flow controller or the line section of the first supply section that contains the pressure controller is shut off at a given time as recited in the context of claim 11.  Dependent claims 14-19 would be similarly allowable due to their dependence on claim 11.  As explained in detail at pp. 15-16 of applicants’ November 4, 2022, reply, each of the “low concentration output” and “high concentration output” branches in Fig. 2 of U.S. Patent Appl. Publ. No. 2017/0362701 to Logue, et al. include both a mass flow controller and a pressure controller whereas the structure recited in claim 11 includes one parallel line with a mass flow controller and no pressure controller and another parallel line with a pressure controller and no mass flow controller.  

Response to Arguments
Applicant's arguments filed November 4, 2022, have been fully considered, and are persuasive with respect to the subject matter recited in new independent claim 11, but are otherwise moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants’ proposed title has been reviewed, but remains overly generic as substantially every CVD system includes some type of mass flow controller(s).  Accordingly, applicants’ proposed title does not sufficiently reflect the invention as disclosed and claimed in the instant application.  A proposed replacement title has been provided by the Examiner. 
Applicants specifically argue that a variably adjustable valve such as valve (525) in Hashimoto is not analogous to a mass flow controller since a mass flow controller maintains a steady flow state while a valve does not.  See applicants’ 11/4/2022 reply, pp. 14 and 16.  This argument is not found persuasive as a valve is certainly capable of maintaining a steady flow state by, for example, opening the valve a fixed amount such that gas flows therethrough at a steady state.  The specification as originally filed does not provide a clear definition for a mass flow controller which specifically distinguishes it from a valve since a valve is certainly capable of controlling gas flow by opening and closing the valve.  Regardless of whether valve (525) in Fig. 5 of Hashimoto may be equated with a second mass flow controller as claimed, the teachings of Watanabe have been relied upon to teach the use of a second mass flow controller as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714